Case 6:19-cv-01159-PGB-EJK Document 36 Filed 12/26/19 Page 1 of 10 PageID 115




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                           CASE NO.:19-cv-01159-PGB-TBS


DAVID LORENZO CRUZ,

       Plaintiff,

v.

KAI JIE INC,
d/b/a Crystal Buffet Hibachi & Grill
a Florida Corporation,
FA RONG ZHANG, individually

       Defendants.
                                              /

                             CASE MANAGEMENT REPORT
       The parties have agreed on the following dates and discovery plan pursuant to

Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):

 DEADLINE OR EVENT                                                           AGREED DATE
 Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P. 26(a)(1) as         01/26/2020
 amended effective December 1, 2000) [Court recommends 30 days after
 CMR meeting]
 Certificate of Interested Persons and Corporate Disclosure Statement        01/26/2020
 [each party who has not previously filed must file immediately]
 Motions to Add Parties or to Amend Pleadings                                02/26/2020
 [Court recommends 1 - 2 months after CMR meeting]
 Disclosure of Expert Reports                           Plaintiff:           03/19/2020
                                                    Defendant:
 [Court recommends last exchange 6 months before trial and 1 - 2 months
 before discovery deadline to allow expert depositions]
 Discovery Deadline [Court recommends 6 months before trial to               04/17/2020
 allow time for dispositive motions to be filed and decided; all discovery
 must be commenced in time to be completed before this date]
Case 6:19-cv-01159-PGB-EJK Document 36 Filed 12/26/19 Page 2 of 10 PageID 116




 DEADLINE OR EVENT                                                              AGREED DATE
 Dispositive Motions, Daubert, and Markman Motions [Court
 recommends no less than 5 months before trial]                                05/05/2020
 Joint Final Pretrial Statement (Including a Single Set of Jointly-            07/24/2020
 Proposed Jury Instructions, Verdict Form and Voir Dire Questions
 emailed to: chambers_FLMD_Byron@flmd.uscourts.gov in Word
 format), Witness Lists, Exhibit Lists with Objections on Approved Form)
 Trial Briefs [Court recommends 4 weeks before Final Pretrial
 Conference]
 All Other Motions Including Motions In Limine [Court recommends 3             08/17/2020
 weeks before Final Pretrial Conference]
 Final Pretrial Conference [Court will set a date that is approximately 3      09/07/2020
 weeks before trial]
 Trial Term Begins [Local Rule 3.05 (c)(2)(E) sets goal of trial within 1      10/05/2020
 year of filing complaint in most Track Two cases, and within 2 years in all
 Track Two cases; trial term must not be less than 4 months after
 dispositive motions deadline (unless filing of such motions is waived.
 Estimated Length of Trial [3-4 days]                                          [3-4 days]
 Jury Trial                                                                    JURY TRIAL
 Mediation Deadline:                                                           04/24/2020
 Mediator: Travis R. Hollifield, Esq
            Hollifield Legal Centre
 Address: 147 E. Lyman Ave., Ste. C, Winter Park, Florida 32789
 Telephone: 407-599-9590
 Email: trh@trhlaw.com
 [Absent arbitration, mediation is mandatory; Court recommends either 2 -
 3 months after CMR meeting, or just after discovery deadline]



 All Parties Consent to Proceed Before Magistrate Judge                        No_x_
                                                                               Likely to Agree in
                                                                               Future: Unknown
Case 6:19-cv-01159-PGB-EJK Document 36 Filed 12/26/19 Page 3 of 10 PageID 117




I.    Preparation of the Case Management Report

      The parties may communicate with each other electronically or by telephone as

long as they can agree on all significant aspects of this Report. Otherwise, lead counsel

must meet in person for the purpose of preparing and filing the Report. Unless the

parties agree to meet elsewhere, the meeting must be held in the Orlando Division of

the Middle District of Florida. The parties must complete the certification shown below:

      Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), 1 a meeting was held in person

OR telephonically (circle one) on November 25, 2019 (date) at 2:00 p.m. (time) and was

attended by:

                 Name                                              Counsel for (if applicable)

Monica Espino, Esq                                                 Counsel for Plaintiff

Baya Harrison, Esq                                                 Counsel for Defendant Kai Jie Inc



II.   Pre-Discovery Initial Disclosures of Core Information

      Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

      Fed.R.Civ.P. 26, as amended effective December 1, 2010, provides that these

disclosures are mandatory in Track Two and Track Three cases, except as stipulated by

the parties or otherwise ordered by the Court (the amendment to Rule 26 supersedes

Middle District of Florida Local Rule 3.05, to the extent that Rule 3.05 opts out of the

mandatory discovery requirements):




        1
            A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov.
Case 6:19-cv-01159-PGB-EJK Document 36 Filed 12/26/19 Page 4 of 10 PageID 118



        The parties x agree to exchange           (check one) information   described in Fed.R.Civ.P.

26(a)(1)(A) - (D) by December 27, 2019 (date).

        Below is a description of information disclosed or scheduled for disclosure.

III.    Electronic Discovery

        The parties have discussed issues relating to disclosure or discovery of

electronically stored information ("ESI"), including Pre-Discovery Initial Disclosures of

Core Information in Section II above, and agree that (check one):

        _x_       no party anticipates the disclosure or discovery of ESI in this case;

        _       one or more of the parties anticipate the disclosure or discovery of ESI in this

case.

        If disclosure or discovery of ESI is sought by any party from another party, then

the following issues shall be discussed: 2

        A. The form or forms in which ESI should be produced.

        B. Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will

be sought.

        C. Whether the production of metadata is sought for any type of ESI, and if so,

what types of metadata.

        D. The various sources of ESI within a party's control that should be searched for

ESI, and whether either party has relevant ESI that it contends is not reasonably

accessible under Rule 26(b)(2)(B), and if so, the estimated burden or costs of retrieving

and reviewing that information.



            2
                See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26(f) and Rule 16.
Case 6:19-cv-01159-PGB-EJK Document 36 Filed 12/26/19 Page 5 of 10 PageID 119



      E.    The characteristics of the party's information systems that may contain

relevant ESI, including, where appropriate, the identity of individuals with special

knowledge of a party's computer systems.

      F.    Any issues relating to preservation of discoverable ESI.

      G. Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, only in the

unusual event an agreement between the parties is insufficient, an Order under Federal

Rules of Evidence Rule 502, If the parties agree that a protective order is needed, they

shall attach a copy of the proposed order to the Case Management Report, together with

a statement as to why an enforceable agreement between the parties is not sufficient.

The parties should attempt to agree on protocols that minimize the risk of waiver. Any

proposed protective order shall comply with Local Rule 1.09 and Section IV.F. below on

Confidentiality Agreements.

      H. Whether the discovery of ESI should be conducted in phases, limited, or

focused upon particular issues.

      Please state if there are any areas of disagreement on these issues and, if so,

summarize the parties' positions on each:

      None at this time.

      If there are disputed issues specified above, or elsewhere in this report, then

(check one):

      _x_      one or more of the parties requests that a preliminary pre-trial conference

under Rule 16 be scheduled to discuss these issues and explore possible resolutions.

Although this will be a non-evidentiary hearing, if technical ESI issues are to be
Case 6:19-cv-01159-PGB-EJK Document 36 Filed 12/26/19 Page 6 of 10 PageID 120



addressed, the parties are encouraged to have their information technology experts with

them at the hearing.

       If a preliminary pre-trial conference is requested, a motion shall also be filed

pursuant to Rule 16(a), Fed.R.Civ.P.

       ___    all parties agree that a hearing is not needed at this time because they

expect to be able to promptly resolve these disputes without assistance of the Court.

IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.     Certificate of Interested Persons and Corporate Disclosure Statement

This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and

Corporate Disclosure Statement using a mandatory form. No party may seek discovery

from any source before filing and serving a Certificate of Interested Persons and

Corporate Disclosure Statement. A motion, memorandum, response, or other paper C

including emergency motion C is subject to being denied or stricken unless the filing

party has previously filed and served its Certificate of Interested Persons and Corporate

Disclosure Statement. Any party who has not already filed and served the required

certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a

Certificate of Interested Persons and Corporate Disclosure Statement, which remains

current:                    ___x___ Yes

                            _______ No

       B.     Discovery Not Filed
Case 6:19-cv-01159-PGB-EJK Document 36 Filed 12/26/19 Page 7 of 10 PageID 121



       The parties shall not file discovery materials with the Clerk except as provided in

Local Rule 3.03. The Court encourages the exchange of discovery requests on diskette.

See Local Rule 3.03 (f). The parties further agree as follows:

       None

       C.     Limits on Discovery

       Absent leave of Court, the parties may take no more than ten depositions per

side (not per party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A); Local Rule

3.02(b). Absent leave of Court, the parties may serve no more than twenty-five

interrogatories, including sub-parts. Fed.R.Civ.P. 33(a); Local Rule 3.03(a). Absent

leave of Court or stipulation of the parties each deposition is limited to one day of seven

hours. Fed.R.Civ.P. 30(d)(2). The parties may agree by stipulation on other limits on

discovery. The Court will consider the parties agreed dates, deadlines, and other limits

in entering the scheduling order. Fed.R.Civ.P. 29. In addition to the deadlines in the

above table, the parties have agreed to further limit discovery as follows:

       N/A.

       D.     Discovery Deadline

       Each party shall timely serve discovery requests so that the rules allow for a

response prior to the discovery deadline. The Court may deny as untimely all motions

to compel filed after the discovery deadline. In addition, the parties agree as follows:

       N/A

       E.     Disclosure of Expert Testimony

       On or before the dates set forth in the above table for the disclosure of expert

reports, the parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e). Expert

testimony on direct examination at trial will be limited to the opinions, basis, reasons, data,
Case 6:19-cv-01159-PGB-EJK Document 36 Filed 12/26/19 Page 8 of 10 PageID 122



and other information disclosed in the written expert report disclosed pursuant to this

order. Failure to disclose such information may result in the exclusion of all or part of the

testimony of the expert witness. The parties agree on the following additional matters

pertaining to the disclosure of expert testimony:

        No expert has been hired at this time by either of the parties.

        F.     Confidentiality Agreements

        Whether documents filed in a case may be filed under seal is a separate issue

from whether the parties may agree that produced documents are confidential. The

Court is a public forum, and disfavors motions to file under seal. The Court will permit

the parties to file documents under seal only upon a finding of extraordinary

circumstances and particularized need. See Brown v. Advantage Engineering, Inc., 960

F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp., 759 F.2d 1568 (11th Cir.

1985). A party seeking to file a document under seal must file a motion to file under seal

requesting such Court action, together with a memorandum of law in support.             The

motion, whether granted or denied, will remain in the public record.

        The parties may reach their own agreement regarding the designation of materials

as confidential. There is no need for the Court to endorse the confidentiality agreement.

The Court discourages unnecessary stipulated motions for a protective order. The Court

will enforce appropriate stipulated and signed confidentiality agreements. See Local Rule

4.15.   Each confidentiality agreement or order shall provide, or shall be deemed to

provide, that any party shall file a document under seal without first having obtained an

order granting leave to file under seal on a showing of particularized need. With respect

to confidentiality agreements, the parties agree as follows:

        N/A
Case 6:19-cv-01159-PGB-EJK Document 36 Filed 12/26/19 Page 9 of 10 PageID 123



       G.     Other Matters Regarding Discovery

       N/A

VI.    Settlement and Alternative Dispute Resolution.

       A.     Settlement

              The parties agree that settlement is _____     likely __X__ unlikely

              The parties request a settlement conference before a United States

Magistrate Judge.       x   yes,            no             likely to request in future

       B.     Arbitration

              The Local Rules no longer designate cases for automatic arbitration, but the

parties may elect arbitration in any case. Do the parties agree to arbitrate?

                  yes              x   no                       likely to agree in future

         _______ Binding                         _____          Non-Binding

       C.     Mediation

              Absent arbitration or a Court order to the contrary, the parties in every case

will participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s

Local Rules. The parties have agreed on a mediator from the Court’s approved list of

mediators as set forth in the table above and have agreed to the date stated in the table

above as the last date for mediation. The list of Court approved mediators is available

from the Clerk, and is posted on the Court’s web site at http://www.flmd.uscourts.gov.

              The parties have agreed to the Mediator named on the deadline event

above.

       D.     Other Alternative Dispute Resolution

       The parties intend to pursue the following other methods of alternative dispute

resolution:
Case 6:19-cv-01159-PGB-EJK Document 36 Filed 12/26/19 Page 10 of 10 PageID 124



        N/A


 Respectfully submitted on this 26th day of December 2019


  By: /s/ Monica Espino, Esq                       By:/s/Baya W. Harrison, Esq.
  Florida Bar No. 834491                           Florida Bar No. 114085
  ESPINO LAW P.L.                                  The Harrison Law Firm P.C
  2655 S Le Jeune Road, Ste 802                    38-08 Union Street, Suite 11A,
  Coral Gables, Florida 33134                      Flushing, NY 11354
  Telephone: (305) 704-3172                        Phone: 866-943-2692
  E-mail: me@espino-law.com                        Email: bwh@heboya.com
  Secondary: legal@espino-law.com                  Counsel for Defendant Kai Jie Inc only
  Counsel for Plaintiff


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed

 with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served

 on all counsel of record, either via transmission of Notices of Electronic filing generated by

 CM/ECF or in some other authorized manner for those counselor parties who are not authorized

 to receive electronically Notices of Electronic Filing, this 26th day of December, 2019.

                                                      By: /s/ Monica Espino
                                                      Monica Espino, Esq.
                                                      Florida Bar No. 834491
                                                      Espino Law
                                                      2655 S. Le Jeune Road, Ste 802
                                                      Coral Gables, FL 33134
                                                      Tel.: 305.704.3172
                                                      Fax: 305.722.7378
                                                      Email: me@espino-law.com
                                                      Secondary: legal@espino-law.com
                                                      Counsel for Plaintiff
